Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 1 of 10
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 2 of 10




                                                                  03/18/2020
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 3 of 10
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 4 of 10
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 5 of 10
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 6 of 10
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 7 of 10
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 8 of 10




                                              03/18/2020
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 9 of 10
Case 16-34294-KRH   Doc 36    Filed 03/18/20 Entered 03/18/20 13:19:42   Desc Main
                             Document     Page 10 of 10
